DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-20 are currently pending.
Priority:  This application is a 371 of PCT/US2018/038341 (06/19/2018)
PCT/US2018/038341 has PRO 62/522,000 (06/19/2017).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-14, in the reply filed on 5/28/21 is acknowledged.  Applicant also elected the following species:

    PNG
    media_image1.png
    137
    245
    media_image1.png
    Greyscale

reading on claims 1-6, 9-11 and 14 of the elected group.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 7-8, 12-13 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honarnejad et al. (WO 2013139929).
Honarnejad teaches compounds of the formula 
    PNG
    media_image2.png
    128
    163
    media_image2.png
    Greyscale
, for the treatment of diseases of the central nervous system (Abstract), including those associated with mutations such as Alzheimer’s disease (p. 2, l. 21-25: “due to certain mutations in the Presenilin genes - the most common cause of early onset familial AD”), Huntington’s disease, and ALS (a type of neuromuscular dysfunction) as a preferred embodiment (p. 39, last paragraph).  Honarnejad teaches the elected species as ADM-27 in Table 1 (p. 13): 
    PNG
    media_image3.png
    186
    606
    media_image3.png
    Greyscale
 (also see p. 66) all of which anticipates the claims.
Response
known to have the mutant extended nucleotide repeat containing target gene and in need thereof an effective amount of a compound having a structure of formula (I) …” and argues that Honarnejad is silent regarding the added language.  Honarnejad teaches administration to subjects known to be suffering from Huntington’s disease (p. 39) which according to the instant Specification (Specification pages 38-39, Table 2) is a disease having a target gene with mutant extended nucleotide repeat.  Therefore, Honarnejad anticipates the claims as amended.  This rejection is maintained.

Double Patenting
Claims 1-6, 9-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-17 of U.S. Patent No. 10,882,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method and structure which anticipates the instant claims and elected species.
Applicant filed an approved terminal disclaimer.  Accordingly, this rejection is withdrawn.

Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639